DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/10/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The document numbers for references 1 and 2 are incorrect.  Document 1 should read --20100234862 A1--.  Document 2 should read --20060020271 A1--.  The corrected document numbers have been considered by the Examiner.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daifei Zheng on 6/16/21.



IN THE CLAIMS

In claim 1, line 7, deleted “the” between “along” and “side” and inserted --a-- in its place
In claim 1, line 9, deleted “the” between “at” and “distal” and inserted --a-- in its place
In claim 1, lines 9-10, deleted “the” between “at” and “distal” and inserted --a-- in its place
In claim 1, lines 15-16, inserted --is configured to be-- between “and” and “buckled”

In claim 3, line 4, deleted “the” between “along” and “axial” and inserted --an-- in its place
In claim 3, line 7, deleted “the” between “along” and “axial” and inserted --an-- in its place
In claim 3, line 11, deleted “the” between “at” and “distal”

In claim 5, line 3, deleted “the” between “of” and “first”

In claim 6, line 9, deleted “the” between “at” and “side” and inserted --a-- in its place
In claim 6, lines 11-12, deleted “the” between “against” and “surfaces”
In claim 6, line 13, deleted “the” between “to” and “outer” and inserted --an-- in its place

In claim 9, line 6, deleted “driving” and inserted --configured to drive-- in its place
In claim 9, line 8, deleted “the” between “when” and “portions”

In claim 11, line 7, deleted “the” between “along” and “thickness” and inserted --a-- in its place

In claim 13, line 2, deleted “the” between “from” and “proximal” and inserted --a-- in its place
In claim 13, line 3, deleted “the” before “distal” and inserted --a-- in its place

In claim 14, line 2, deleted “the” and inserted --a-- in its place
In claim 14, line 5, deleted the comma (,) after “position”

In claim 21, line 3, deleted “the” between “at” and “side” and inserted --a-- in its place
In claim 21, line 4, deleted “portion;” and inserted --portions;-- in its place
In claim 21, line 7, deleted “the” between “to” and “lower” and inserted --a-- in its place

In claim 22, line 3, deleted “the” between “at” and “distal” and inserted --a-- in its place
In claim 22, line 5, deleted “the” between “at” and “proximal” and inserted --a-- in its place
In claim 22, line 11, deleted “portion” and inserted --portions-- in its place
In claim 22, line 11, deleted “cooperates” and inserted --cooperate-- in its place
In claim 22, line 12, deleted “portion” and inserted --portions-- in its place
In claim 22, line 12, deleted “cooperates” and inserted --cooperate-- in its place
In claim 22, line 13, deleted “portion” and inserted --portions-- in its place

In claim 22, line 14, deleted “the” between “along” and “axial” and inserted --an-- in its place
In claim 22, line 17, deleted “the” between “wherein” and “fixing” and inserted --a-- in its place
In claim 22, line 19, deleted “the” before “axis” and inserted --an-- in its place

In claim 25, line 1, deleted “a”
In claim 25, line 2, deleted “structure” and inserted --structures-- in its place
In claim 25, line 2, deleted “the” between “limiting” and “rotating” and inserted --a-- in its place
In claim 25, line 2, deleted “portion” and inserted --portions-- in its place
In claim 25, line 3, deleted “portion” and inserted --portions-- in its place
In claim 25, line 3, deleted “is” and inserted --are-- in its place
In claim 25, line 4, deleted “shaft.” and inserted “shafts.” in its place

In claim 27, line 2, deleted “portion” and inserted --portions-- in its place
In claim 27, line 3, deleted “portion” and inserted --portions-- in its place
In claim 27, line 4, deleted “the” between “mechanism;” and “connection” and inserted --a-- in its place
In clam 27, lines 4-5, deleted “the” between “at” and “intermediate” and inserted --an-- in its place
In clam 27, line 6, deleted “shaft,” and inserted --shafts,-- in its place

In claim 30, line 1, deleted “the” between “wherein” and “outer” and inserted --an-- in its place
In claim 30, line 2, deleted “the” between “as” and “outer” and inserted --an-- in its place
In claim 30, line 4, deleted “the” between “at” and “outer” and inserted --an-- in its place

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first driving mechanism” in claim 1, “transmission mechanism” in claim 3, “first connection mechanism” in claim 22, and “second connection mechanism” in claim 22.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
For “first driving mechanism”, the Examiner interpreted this limitation in view of the structure disclosed in paragraphs 0052-0056 of the Applicant’s disclosure.
For “transmission mechanism”, the Examiner interpreted this limitation in view of the structure disclosed in paragraph 0057 of the Applicant’s disclosure.
For “first connection mechanism” and “second connection mechanism”, the Examiner interpreted these limitations in view of the structure disclosed in paragraphs 0081-0082 of the Applicant’s disclosure.

Allowable Subject Matter
Claims 1, 3, 5, 6, 9-11, 13-15, 21, 22, 25, 27, 29, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 requires a tissue closure device comprising:
a first clamping base
a second clamping base
a tying band provided with free ends located at the distal end of the clamping bases
a first tying band buckle slidably arranged on the tying band adjacent to the first free end in an initial state
a second tying band buckle slidably arranged on the tying band adjacent to the second free end in an initial state
wherein the second tying band buckle is opposite to the first tying band buckle and is configured to be buckled with the first tying band buckle after the tubular tissue is accommodated in the cavity and the first clamping base and the second clamping base are closed
a first driving mechanism which enables the first tying band buckle and the second tying band buckle to move synchronously relative to the tying band after the first tying band buckle and the second tying band buckle are buckled and then cooperate with the tying band to gather the tubular tissue into a pouch.
These limitations, in combination with the other limitations in claim 1, are not disclosed or suggested in the prior art of record.
Arnesen (WO 2012/126477 A1) discloses (Figures 1.1-9.1) a tissue band/clip comprising a tying band (1) and a slidable locking band (6) that slides along the tying band to lock the tying band in a closed configuration.  Arnesen discloses a driving mechanism (10) that initiates sliding of the locking band.  However, Arnesen fails to disclose a first clamping base and a second clamping base, the tying band extending along the first clamping base and the second clamping base, the first and second tying band buckles, and the first driving mechanism, as claimed.  
Claims 3, 5, 6, 9-11, 13-15, 21, 22, 25, 27, 29, and 30 are all dependent on claim 1, thus are also allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D.K/Examiner, Art Unit 3771   

/DIANE D YABUT/Primary Examiner, Art Unit 3771